DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 10 March 2021.  No claims are amended. Claims 1, 4-6 and 13-15 are pending review in this action. 
The previous grounds of rejection are maintained as detailed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2006/0134516, hereinafter Im in view of U.S. Pre-Grant Publication No. 2014/0220347, hereinafter Dehtiar.
Regarding claim 1, Im teaches an anode active material for a lithium secondary battery (paragraph [0061]).
	The anode active material includes a graphite core particle (1). A first coating layer (4) is positioned on the graphite core particle (1). The first coating layer (4) is a composite layer, which includes silicon particles (2) dispersed within a carbon layer (“matrix”). A second coating layer (5) is positioned on the first coating layer (4, “composite layer”).  The second coating layer (5) is formed of carbon (paragraphs [0027, 0036] and figure 1).
Im fails to report on the crystallinity of the silicon particles. 

	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to have silicon particles of the preferred crystalline content (“degree of crystallinity) in Im’s anode active material for the purpose of achieving superior performance in the battery.
	Regarding claim 4, in an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite 
	Regarding claim 5, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
	Regarding claim 6, Im teaches that the first coating layer (4, “composite layer”) has a thickness in the range 0.1 µm to 3 µm (paragraph [0042]).
	Regarding claim 13, Im teaches a lithium secondary battery comprising an anode including the anode active material of claim 1 (paragraphs [0057, 0061]).

Regarding claim 14, in an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core 
	Therefore, in this composition, the weight of the carbon matrix is less than 8% by weight. As such, the sum of the carbon matrix and second coating layer is in the range greater than 7 wt% to less than 15 wt%.
	The weight of the silicon particles appears to be the bulk of the first coating layer (4, “composite layer”) (paragraphs [0075, 0076]) and is thus understood to have a value close to 8% by weight. This would result in a value for the instantly claimed ratio of close to 1. 
	But even if it could be argued that the silicon to carbon matrix weight ratio is the same as the ratio of the starting silicon to PVA – 2 to 1 (paragraph [0075]), the instantly claimed ratio would be 1.8.
Regarding claim 15, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
In an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).

	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Therefore, in this composition, the weight of the carbon matrix is less than 8% by weight. As such, the sum of the carbon matrix and second coating layer is in the range greater than 7 wt% to less than 15 wt%.

Claims 1, 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2006/0134516, hereinafter Im in view of Japanese Patent Publication No. 2003/208893A, hereinafter Ka. (A machine translation of Ka is provided with the instant office action).
claim 1, Im teaches an anode active material for a lithium secondary battery (paragraph [0061]).
	The anode active material includes a graphite core particle (1). A first coating layer (4) is positioned on the graphite core particle (1). The first coating layer (4) is a composite layer, which includes silicon particles (2) dispersed within a carbon layer (“matrix”). A second coating layer (5) is positioned on the first coating layer (4, “composite layer”).  The second coating layer (5) is formed of carbon (paragraphs [0027, 0036] and figure 1).
Im fails to report on the crystallinity of the silicon particles. 
	It is well-known in the art to use silicon particles with amorphous and crystalline regions as anode active materials – see, e.g. Ka, who teaches silicon particles with a preferred crystalline content (“degree of crystallinity”) of 10% to 60% (paragraph [0012]). Ka teaches that the reduced crystallinity minimizes the volume expansion of the active material upon lithium ion intercalation and thus improves the performance of the battery. 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to have silicon particles with a crystalline content (“degree of crystallinity”) in the range 10% to 60% in Im’s anode active material for the purpose of achieving superior performance in the battery.
	Regarding claim 4, in an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the 
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Regarding claim 5, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
	Regarding claim 6, Im teaches that the first coating layer (4, “composite layer”) has a thickness in the range 0.1 µm to 3 µm (paragraph [0042]).
	Regarding claim 13, Im teaches a lithium secondary battery comprising an anode including the anode active material of claim 1 (paragraphs [0057, 0061]).
Regarding claim 14, in an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of 
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Therefore, in this composition, the weight of the carbon matrix is less than 8% by weight. As such, the sum of the carbon matrix and second coating layer is in the range greater than 7 wt% to less than 15 wt%.
	The weight of the silicon particles appears to be the bulk of the first coating layer (4, “composite layer”) (paragraphs [0075, 0076]) and is thus understood to have a value close to 8% by weight. This would result in a value for the instantly claimed ratio of close to 1. 
	But even if it could be argued that the silicon to carbon matrix weight ratio is the same as the ratio of the starting silicon to PVA – 2 to 1 (paragraph [0075]), the instantly claimed ratio would be 1.8.
claim 15, Im teaches that the silicon particles are present at a concentration of 3 wt% to 15 wt% based on the total weight of the anode active material (paragraph [0052]).
In an example Im provides relative amounts of the components used to prepare the anode active material (paragraphs [0075-0078]).
	In a first step, Im prepares 22 g of powder which includes graphite core particles (1) coated with the first coating layer (4, “composite layer”). The powder includes 20 g of graphite core particles (paragraphs [0075-0077]).  It is therefore understood that the relative composition by weight of graphite core particle to first coating layer (4, “composite layer”) is 20:2.  
	5 g of this powder is then used to apply the second coating layer (5) and the final product weighs 5.4 g (paragraph [0078]). It is therefore understood that the second coating layer (5) weighs approximately 0.4 g. Based on the ratio 20:2 for graphite core particle (1) to first coating layer (4, “composite layer”), it is understood that the graphite core particle weighs approximately 4.55 g and the first coating layer (4, “composite layer”) weighs approximately 0.45 g. Based on these total weights, it can be calculated that the graphite core particle (1) is present at approximately 84% by weight of the active material, the first coating layer (4, “composite layer”) is present at approximately 8% by weight of the active material and the second coating layer (5) is present at approximately 7% by weight of the active material.
	Therefore, in this composition, the weight of the carbon matrix is less than 8% by weight. As such, the sum of the carbon matrix and second coating layer is in the range greater than 7 wt% to less than 15 wt%.

Response to Arguments
Applicant's arguments filed on 10 March 2021 have been fully considered but they are not persuasive.
Applicant argues that the Dehtiar reference teaches a mixture of amorphous silicon particles and crystalline silicon particles. 
Applicant’s assertion is incorrect. Dehtiar explicitly teaches that “one or more primary particles may include both the non-crystalline and the crystalline silicon” (paragraph [0035]). Dehtiar further teaches that a secondary particle – an agglomerate of primary particles – may also include both the non-crystalline and crystalline silicon (paragraph [0035]).

Applicant states that the combination of Im and Dehtiar attempts to replace a carbon-based electrode with a silicon based one and alleges that there is no meaningful reason to replace the silicon in Im with the silicon in Dehtiar.
This is not the case. Im already uses silicon particles in precisely the arrangement claimed in claim 1. Silicon is an active material and is used as such by Im (paragraphs [0030, 0031, 0038]). Dehtiar explains that a degree of crystallinity of no more than 20% is preferable for the performance of the silicon active material. As such, it would certainly be obvious to the ordinarily skilled artist to ensure that the silicon particles in Im’s electrode have the crystallinity taught by Dehtiar.

Applicant argues that the Ka reference is directed only to a silicon-M alloy. 


Applicant makes an argument against the combination of Im and Ka, which is analogous to the argument against the combination of Im and Dehtiar.
As articulated above, Im already uses silicon particles in precisely the arrangement claimed in claim 1. Silicon is an active material and is used as such by Im (paragraphs [0030, 0031, 0038]). Ka explains that a degree of crystallinity in the range 10% to 60% is preferable for the performance of the silicon active material. As such, it would certainly be obvious to the ordinarily skilled artist to ensure that the silicon particles in Im’s electrode have the crystallinity taught by Ka.

Applicant makes an argument about unexpected effects related to alleviating volume expansion of the electrode upon charging and discharging. 
Applicant should note that Ka explicitly teaches that by keeping the crystallinity of silicon within the range 10% to 60% “the expansion of the negative electrode active material is suppressed, and the cycle characteristics [of the battery can] be greatly improved” (paragraph [0012]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724